DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the limitation “wherein a width of the top electrode continuously increases from a top surface of the top electrode in the first direction” was not described. The disclosure shows the width of the top electrode [124] continuously decreases from a top surface of the top electrode in the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (U.S. Pub. 2016/0365512) in view of in view of Iwayama (U.S. Pat. 8339841) and Sciarrillo (U.S. Pub. 2015/0028280).
Regarding claims 1-2, Sung [Figs.1-11] discloses a method for forming a memory device, the method comprising:
forming a memory cell stack [111] over a substrate, wherein the memory cell stack comprises a bottom metal layer [106], a top metal layer [114], and a data storage layer [110] disposed between the bottom metal layer and the top metal layer;
patterning the memory cell stack; and
forming a top electrode [122] over the top metal layer.
Sung fails to explicitly disclose patterning the memory cell stack such that sidewalls of the data storage layer, sidewalls of the top metal layer, and sidewalls of the bottom metal layer are substantially aligned and are slanted at a non-zero angle; and wherein a width of the memory cell stack continuously increases from a top surface of the memory cell stack in a first direction towards the substrate. However, Iwayama [Fig.3] discloses and makes obvious a memory element wherein outermost opposing straight sidewalls of the memory cell stack layers [11,12,13] are substantially aligned and are respectively slanted relative to a line that is normal to a top surface of the bottom electrode [20].  Additionally, Sciarillo [Figs.4-8] discloses wherein a width of the memory cell stack continuously increases from a top surface of the memory cell stack in a first direction towards the substrate, and makes obvious various straight and slanted sidewalls of a memory cell stack. 
It would have been obvious to include the limitation above for the specific shape of the memory element, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 4, Sung [Figs.1-11] discloses
wherein forming the top electrode includes:
forming a dielectric layer [120] over the memory cell stack;
etching the dielectric layer to define an opening within the dielectric layer and over the data storage layer; and
depositing a conductive layer [122] within the opening.

Claims 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (U.S. Pub. 2016/0365512) in view of Noshiro (U.S. Pub. 2010/0230655).
Regarding claim 7, Sung [Figs.1-11] discloses a method for forming a memory device, the method comprising:
forming a memory cell stack [106-114] over a lower interconnect layer [102,104] over a substrate, wherein the memory cell stack includes a data storage layer [110] over a bottom metal [106];
forming a first dielectric layer [116] over the memory cell stack [Figs.1-7];
forming a first masking layer [804] over the first dielectric layer, wherein the first masking layer overlies a center portion of the first dielectric layer and leaves a sacrificial portion of the first dielectric layer uncovered;
performing a first etch of the first dielectric layer and the memory cell stack according to the first masking layer [Fig.8];
forming an inter-metal dielectric (IMD) layer [120] over the memory cell stack after performing the first etch;
forming a top electrode [122] within the IMD layer and directly over the memory cell stack; and
forming an upper interconnect layer [124] over the top electrode. 

Sung fails to explicitly disclose wherein the upper interconnect layer and the lower interconnect layer comprise a different material than the top electrode. However, Noshiro [Fig.6H] discloses a memory device further comprising:
wherein the top electrode [68] comprises a first material [TiN/W], and wherein the upper interconnect layer [69] comprises a second material [TiN/Al] and the lower interconnect layer [52] comprises copper or aluminum [Paras.46,48,52,53], different material than the top electrode.
Because both references teach RRAM memory cells, it would have been obvious to one skilled in the art to substitute one electrode material for the other as known conductors are obvious suitable alternatives. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 9 and 11, Sung discloses 
wherein the memory cell stack further comprises a top metal layer [114] over the data storage layer [110]; and
wherein the top electrode [122] directly contacts an upper surface of the top metal layer;

wherein outer sidewalls of the memory cell stack are aligned with outer sidewalls of the first dielectric layer [116] [Fig.8].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (U.S. Pub. 2016/0365512) in view of in view of Iwayama (U.S. Pat. 8339841) and Sciarrillo (U.S. Pub. 2015/0028280), as applied above, and further in view of Banno (U.S. Pub. 2016/0359110).
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (U.S. Pub. 2016/0365512) in view of Noshiro (U.S. Pub. 2010/0230655), as applied above, and further in view of Banno (U.S. Pub. 2016/0359110).
Regarding claims 5, 8, and 10, Sung fails to explicitly disclose the limitations of the claims. However, Banno [Figs.8C-D] discloses
wherein the opening extends vertically to a point below a top surface of the top metal layer [61];
wherein the top electrode [69] is formed in direct contact with the data storage layer [58] or a capping layer over the data storage layer;
wherein a lower surface of the top electrode [69] is below a top surface of the top metal layer [61].
It would have been obvious to provide the claimed limitations, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (U.S. Pub. 2016/0365512) in view of in view of Iwayama (U.S. Pat. 8339841) and Sciarrillo (U.S. Pub. 2015/0028280), as applied above, and further in view of Noshiro (U.S. Pub. 2010/0230655).
Regarding claim 6, Sung fails to explicitly disclose further comprising:
forming a conductive via over the top electrode such that the conductive via directly contacts a top surface of the top electrode. However, Noshiro [Fig.6H] discloses further comprising forming a conductive via [68] over the top electrode such that the conductive via directly contacts a top surface of the top electrode [65]. It would have been obvious to provide the interconnect as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
forming a memory cell stack over a substrate, wherein the memory cell stack comprises a bottom metal layer, a top metal layer, an etch stop layer, an upper dielectric layer, and a data storage layer disposed between the bottom metal layer and the top metal layer, wherein the etch stop layer overlies the data storage layer and the upper dielectric layer overlies the etch stop layer;
performing a first patterning process on the memory cell stack such that outer sidewalls of the etch stop layer are aligned with outer sidewalls of the upper dielectric layer;
forming a dielectric layer over the memory cell stack; and
forming a top electrode over the data storage layer such that the top electrode extends along inner sidewalls of the dielectric layer, inner sidewalls of the upper dielectric layer, and inner sidewalls of the etch stop layer to an upper surface of the top metal layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein the first masking layer comprises a photoresist layer overlying a second dielectric layer, wherein the second dielectric layer is in direct contact with the first dielectric layer; and
wherein the first etch removes the photoresist layer and leaves a center portion of the second dielectric layer directly over the center portion of the first dielectric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822